SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1455
CAF 11-02333
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND MARTOCHE, JJ.


IN THE MATTER OF ERICA WILLIAMS,
PETITIONER-APPELLANT,

                    V                             MEMORANDUM AND ORDER

SHAWN EPPS, RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


ALAN BIRNHOLZ, EAST AMHERST, FOR PETITIONER-APPELLANT.

ELIZABETH CIAMBRONE, BUFFALO, FOR RESPONDENT-RESPONDENT.

PATRICIA M. MCGRATH, ATTORNEY FOR THE CHILD, LOCKPORT, FOR RYLIE E.


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, J.), entered October 21, 2011 in a proceeding pursuant to
Family Court Act article 6. The order denied the petition for
relocation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In appeal No. 1, petitioner mother appeals from an
order denying her petition seeking permission for the parties’ child
to relocate with her to Atlanta, Georgia. We conclude that Family
Court properly denied the petition. Although the mother testified
that she was offered a position as a hair stylist at a salon in
Atlanta, there was little evidence adduced concerning the salary,
benefits, hours of work, and other incidentals of the employment. In
addition, as of the time of the hearing, the child had regular and
meaningful access with respondent father, as well as with the child’s
maternal and paternal extended family. Inasmuch as the mother “failed
to establish that the lives of the mother and the child would be
‘enhanced economically [or] educationally by the move’ ” (Matter of
Holtz v Weaver, 94 AD3d 1557, 1558, quoting Matter of Tropea v Tropea,
87 NY2d 727, 741), and the credible evidence supports the court’s
determination that the child’s relationship with the father and other
relatives in the Buffalo area would be adversely affected by the
proposed relocation (see Matter of Webb v Aaron, 79 AD3d 1761, 1761-
1762), the mother failed to meet her burden of establishing that
relocation is in the child’s best interests (see Tropea, 87 NY2d at
740-741; Matter of Seyler v Hasfurter, 61 AD3d 1437, 1437).

     In appeal No. 2, the mother appeals from an order dismissing her
                                 -2-                         1455
                                                        CAF 11-02333

violation petition. The mother raises no issues with respect to that
order in her brief, and we therefore deem any such issues abandoned
(see Ciesinski v Town of Aurora, 202 AD2d 984, 984).




Entered:   December 21, 2012                   Frances E. Cafarell
                                               Clerk of the Court